DETAILED ACTION
Receipt of Arguments/Remarks filed on April 29 2021 is acknowledged. Claims 10 was/stands cancelled. Claims 1, 13-14 and 16-19 were amended. Claims 1-9 and 11-20 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting/Terminal Disclaimer
The terminal disclaimer filed on April 29 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 16725466 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Thus the rejection of claims 1-20 on the ground of nonstatutory double patenting over copending Application No. 16725466 is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Lewallen on June 4 2021.

In claim 14: please insert “further” after “solution” and before “comprises” in line 2.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments filed April 29 2021 and the filing of a terminal disclaimer on April 29 2021 have overcome the previous rejections of record.  Specifically, the instant claims are directed to a method of forming a hydroxyapatite coating on a metal surface of an orthopedic implant.  The coating as claimed has a specific XRD which is not suggested by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-9 and 11-20 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616